Citation Nr: 1619241	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-38 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his daughter


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983 and from March 1990 to May 1991.  He also served on active duty for training purposes (ACDUTRA) intermittently between periods of active duty.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2011, the Veteran presented testimony during a Videoconference hearing before the Undersigned.  A copy of the hearing transcript is of record.  

In February 2013, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development and due process considerations.  Following the issuance of a supplemental statement of the case in July 2013, the claim was returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed earlier, the Board remanded this case in February 2013, for very specific and detailed VA examinations, to include new medical opinions, as to the Veteran's claims on appeal.  At that time, the Board found that the Veteran's July 2009 VA examinations were inadequate and asked for new VA examinations and medical opinions, in order to address the deficiencies in the prior examination reports and contemporaneous medical opinions.  In April 2013, new VA examinations and medical opinions were obtained as to the Veteran's claims.  However, the Veteran's representative maintains that the April 2013 VA examinations and medical opinions are inadequate.  The Board observes that the Veteran's representative is correct that the Veteran's assertions and several specific questions in the Remand were not addressed; likewise, the opinions were again provided without regard to the Veteran's lay statements and the VA examiners failed to provide adequate rationales.  As such, the Veteran's claims must be remanded again for additional development.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  

In this regard, the Board reiterates that the Veteran asserts that his current left knee and low back disorders were incurred during or are related to his military service.  

As to his left knee disorder, diagnosed as a chronic left knee strain in July 2009 with x-ray findings of joint space narrowing, the Veteran contends that he twisted and fell on his left knee while crossing a railroad track during physical training in 1982.  He reportedly sought treatment for left knee pain on two to four occasions during his first period of active service, and claims to have experienced left knee pain until discharge from his first period of active service in February 1983.  He has also indicated that from 1980 to 1983, he did strenuous physical training six days a week.  He reportedly reinjured his left knee during his second period of active service when a tool bar hit it while removing a track from a tank.  

The July 2009 VA examiner, in finding that the Veteran's left knee disorder was unrelated to service, stated that, during service, the Veteran experienced a single episode of left knee pain in January 1982, without any other left knee problems during or since service, thus indicating a lack of "chronicity."  On review, however, the Board observed that the Veteran also complained of a three week history of left leg pain in January 1981, a one month history of left knee pain in January 1982, and at his January 1983 separation examination, from his first period of active service, he reported a history of recurrent back pain and "trick" or locked knee.  He also complained of leg pain during his second period of active service in July 1990 when he was diagnosed with a low back strain after lifting a heavy object.  As such, it appears that the Veteran experienced more than a single episode of left knee pain during service as indicated by the examiner.  In the prior, February 2013 remand, the VA examiner was requested to consider these other instances of leg and knee pain; however, the April 2013 VA examiner reiterated the July 2009 VA examiner's findings and did not discuss the significance, if any, of these other instances of leg and knee pain, particularly as regard to the Veteran's allegations of continuous complaints and treatment for his left knee.

As to his low back disorder, diagnosed as a chronic lumbar strain in July 2009 with prior MRI findings of lumbar scoliosis and disc bulging and protrusions, the Veteran claims that he injured his low back during his first period of active service while lifting heavy equipment such as tank tracks and motors.  He also indicated that to remove a tank track, he sat on the ground and used his body weight to pull on large pipe or wrench until the hardware broke free.  He also indicated that he frequently jumped on and off of tanks which were approximately four feet from the ground.  He reportedly sought treatment on at least one occasion for back pain where he was treated with aspirin and analgesic cream; thereafter, his supervisor told him to tough it out.  He also claims that his back was injured in June 1985 when a misfired round from a M16 hit him in the right upper extremity/chest and forcefully threw him on his back.  He reportedly complained of back pain during inpatient treatment for the trauma sustained from his wounds; however, he was told that it was due to lying in a hospital bed for a number of months and that his back pain would subside with treatment ongoing treatment of his chest wounds, fractured right arm, and injured right shoulder.  

The July 2009 examiner found that Veteran experienced a single lumbar strain due to lifting in July 1990 and did not have any other complaints, treatment, or diagnoses related to his low back.  However, the July 2009 VA examiner did not address or discuss the significance, if any, of a finding of dextroscoliosis of the mid portion of the Veteran's thoracic spine on chest x-ray during the January 1983 separation examination, or the notation in a February 2007 VA treatment note that appears to suggest that pain from shell fragment wound related injuries during service now affect the Veteran's low back and knee.  The February 2013 Board remand directed the VA examiner to discuss the significance of these medical records.  However, the April 2013 VA examiner again found that there was a lack of "chronicity" documented in the Veteran's service treatment records and post-service treatment records, without discussing the January 1983 x-ray or 2007 treatment notes.  Moreover, in January 2012 letter, the Veteran's treating internist opined that the Veteran's "chronic low back pain" is the result of the Veteran's injuries in service.  However, the April 2013 VA examiner did not discuss the January 2012 letter or address the discrepancy between the VA examiner's July 2009 opinion and that of the Veteran's treating physician.

The Board notes that injuries sustained from gunshot-related trauma in 1985 included fractures of at least two ribs on the right side; atrophy of the right upper extremity was noted as early as 1990.  The evidence suggests a plausible relationship between the claimed disabilities and the 1985 in-service injury or, in the alternative, that the claimed disabilities are aggravated by service-connected disabilities that resulted from that injury.  Nonetheless, the April 2013 VA examiner, in finding that the Veteran's service-connected lumbar spine and left knee disorders are unrelated to his service-connected residuals of the gunshot-related trauma, did not discuss the Veteran's assertions that he injured his back as a result of the force of the blast, or the April 2007 VA physical therapy consultation note suggesting that the Veteran's low back and left knee pain are related to his difficulty with maintaining good posture.   

The Board reiterates that service connection is currently in effect for residuals of a fractured right elbow status post-surgery with residual ulnar nerve lesion in the right hand, right shoulder tendinosis status post-surgery, and residual chest scarring.   The prior remand directed the VA examiner to provide findings regarding the current severity of these service-connected disabilities, to include a description of the status and functionality of the Veteran's right torso and upper extremities, so as to ensure that the examiner has a full and accurate picture of the nature of the Veteran's service-connected and claimed left knee and low back disorders when providing the requested opinions.  Nevertheless, no evaluation of the Veteran's right torso and upper extremities was performed at either of the Veteran's April 2013 VA examinations.

In light of the foregoing, it is necessary to obtain additional medical opinions to ensure that all theories of service connection have been adequately and accurately addressed.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity and manifestations of his service-connected residuals of a fractured right elbow status post-surgery with residual ulnar nerve lesion in the right hand, right shoulder tendinosis status post-surgery, and residual chest scarring such that a determination as to whether the Veteran's claimed left knee and lumbar spine disorders are caused or aggravated by his service-connected disabilities can be made.  The Veteran's claims file, to include any records in Virtual VA, must be made available to the examiner prior to the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

2.  A VA orthopedic opinion should be obtained.  The VA examiner is requested to review all pertinent records associated with the claims file.

The examiner should provide opinions as to:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that any current lumbar spine and/or left knee disorder is related to any event or injury during military service as shown in the service treatment records and as reported by the Veteran in his June 2010 and January 2012 statements of record, as well as during the December 2011 hearing.  

b.  For any disorder of the left knee or low back that is not related to an in-service injury or event:  whether it is at least as likely as not that (a 50 percent probability or greater) any such disorder is proximately due to or has been aggravated (permanently worsened beyond normal progression) by service-connected disabilities, which include residuals of a fractured right elbow status post-surgery with residual ulnar nerve lesion in the right hand, right shoulder tendinosis status post-surgery, and residual chest scarring.  

If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of the left knee and/or low back disorder is attributable to service-connected disabilities.

c. Specific reference to the medical and lay evidence of record, including the following, must be provided:

1)  in-service complaints of left knee and left lower extremity pain in January 1981 and January 1982
a reported history of "trick" or locked knee and recurrent low back pain on separation examination during the Veteran's first period of active service in January 1983
2)  January 1983 chest x-ray findings of dextroscoliosis of the mid thoracic spine
3) injuries sustained during a period of ACDUTRA in June 1986 when M-16 shell fragment wounded his right upper extremity and chest
4)  in-service complaints of low back and leg pain during the Veteran's second period of active service in July 1990
5)  December 1990 and January 1991 Medical Evaluation Board findings of functional loss of the right shoulder and upper extremity with disuse atrophy of the right deltoid and trapezius
6)  any post-service x-ray and MRI findings of the left knee and lumbar spine 
7)  VA treatment notes dated in February and April 2007 that appear to suggest a link between current low back and left knee complaints and residual injuries and/or service-connected disabilities from shell fragment wounds sustained in 1986 and difficulty with correct posture
8)  the favorable nexus opinion received from the Veteran's VA primary care physician dated in January 2012.  

The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

A complete rationale must accompany each opinion provided.  

2.  After completing any additional notification or development deemed necessary, the Veteran's claims for service connection should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




